DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In view of Applicant’s arguments, namely on pages 9 and 10, the Requirement for Restriction/Election mailed 1/12/2022 is hereby fully withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-39 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1: the closest prior art, Xie et al (US 2016/0049332 and Xie hereinafter), discloses a semiconductor die comprising: a substrate (Fig. 1I; [0024], [0025], and [0035]; substrate comprises 12, 22, and 32); and a contact (26; [0037]) disposed within the substrate, the contact comprising: a first portion (left half of 26; [0037]) with a first vertical cross-section having a first cross-sectional area, the first vertical cross-section having a first width and a first height; and a second portion with a second vertical cross-section having a second cross- sectional area less than the first cross-sectional area, the second vertical cross-section comprising: a lower portion (right bottom half of 26; [0037]) having the first width and a second height less than the first height; and an upper portion (right top half of 26; [0037]) disposed above the lower portion and having a third height less than the first height. Xie fails to expressly disclose the upper portion having a second width less than the first width. The second width is the same as the first width.
As to claim 14: the closest prior art, Xie, discloses a method of fabricating a semiconductor die, the method comprising: providing a substrate (Fig. 1I; [0024], [0025], and [0035]; substrate comprises 12, 22, and 32); and creating a contact (26; [0037]) at least partially embedded within the substrate, the contact comprising: a first portion (left half of 26; [0037]) with a first vertical cross-section having a first cross-sectional area, the first vertical cross-section having a first width and a first height; and a second portion with a second vertical cross-section having a second cross- sectional area less than the first cross-sectional area, the second vertical cross-section comprising: a lower portion (right bottom half of 26; [0037]) having the first width and a second height less than the first height; and an upper portion (right top half of 26; [0037]) disposed above the lower portion and having a third height less than the first height. Xie fails to expressly disclose the upper portion having a second width less than the first width. The second width is the same as the first width.
As to claim 27: the closest prior art, Xie, discloses a method of fabricating a contact within a semiconductor die, the method comprising: creating, within a substrate (comprising 12 and 22; [0024] and [0025]), a contact hole (24; [0027]) having a first width, a first length, and a first depth; depositing, within the contact hole, an electrically conducting material (26; [0028]) to form the contact having the first width and the first length; protecting a first portion of the contact (middle portion of 26 that extends above 22; [0030]) from etching. Xie fails to expressly disclose vertically etching a second portion of the contact to create a recess having the first width, a second length less than the first length, and a second depth less than the first depth such that the second portion of the contact has the first width and a first height; depositing, with the recess, a conformal spacing material having a thickness T; anisotropically etching the conformal spacing material to a depth = T to expose at least some of the second portion of the contact; selectively depositing additional electrically conducting material onto the second portion of the contact up to a third depth less than the second depth, forming an upper portion of the second portion of the contact having a second width and a third length less than the second length, a lower portion of the second portion of the contact having the first width and the first height; and removing the conformal spacing material to create a gap between outer surfaces of the upper portion of the second portion of the contact and inner surfaces of the recess.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813